78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Cecil JOHNSON, Jr., Appellant,v.Joe CLASS, Warden, Appellee.
No. 95-2680.
United States Court of Appeals, Eighth Circuit.
Submitted:  February 6, 1996.Filed:  March 12, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
South Dakota inmate Cecil Johnson, Jr., appeals from the final order entered in the district court1 dismissing his 28 U.S.C. § 2254 petition without prejudice.   On appeal, Johnson, through counsel, argues the district court erred in determining that he was not denied effective assistance of counsel at a state court hearing revoking his probation.   After carefully reviewing the record, we conclude that Johnson's section 2254 petition was properly dismissed.


2
We deny Johnson's pro se motion.  See United States v. Blum, 65 F.3d 1436, 1443 n. 2 (8th Cir.1995) (general policy is to refuse pro se filings when party is represented by counsel), cert. denied, 1995 WL 761577 (U.S. Jan. 22, 1996) (No. 95-7152).


3
The judgment is affirmed.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota